The opinion of the court was delivered by
Marshall, J.:
The plaintiff appeals from a judgment against him in an action brought to recover damages caused by a fire alleged to have been started by the defendant’s, negligence. The petition alleged that the plaintiff conducted a jewelry business in a building in Leavenworth; that the de*863fendant there negligently maintained a defective electric meter, or a meter that had been defectively installed; and that this defect started the fire and caused the plaintiffs damage. The plaintiff sought to prove, by the chief of the fire department of Leavenworth, by men who were working for the plaintiff, and by an electrician of eighteen or twenty years’ experience, that the fire started at a certain place in the building and was caused by the meter. Some of those witnesses saw the fire, and all of them saw the building after the fire- had been extinguished. They were not permitted to give their opinions.' The plaintiff complains .of the exclusion of that evidence.
There is a field of the law of evidence in which expert opinions are clearly competent, and there is another, but larger, field in which such opinions are clearly incompetent. The latter is the general rule; the former is an exception. Between these two there is a smaller field in which expert opinion evidence may or may not be competent, and its admission is often a question to be determined by the sound discretion of the trial court. (Davis v. United States, 165 U. S. 373, 377; Manufacturers’ Accident Indemnity Co. v. Dorgan, 58 Fed. 945, 948; Gundlach v. Schott, 192 Ill. 509, 514; Dashiell v. Griffith, 84 Md. 363, 378; Martin v. Franklin Fire Insurance Co., 42 N. J. L. 46; Cornell v. The State, 104 Wis. 527, 537; Allen v. Voje, 114 Wis. 1, 13.)
This case comes within the field last mentioned, and, because of that fact, this court cannot say that there was prejudicial error in excluding the evidence offered. The conditions that existed during the fire and thereafter could have been described by the witnesses, and from the evidence of those witnesses the jury could have determined where and how the fire started.
The judgment is affirmed.